DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the response to the application filed on 06/10/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-16 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding independent claim 1, Hsiao et al (US 2016/0379745 A1) was the closest prior art of record, Hsiao et al discloses A magnetic patterned wafer used for production of magnetic-core-inductor chip bodies includes a peripheral end portion and at least one core chip unit that including a connecting portion, a breaking line, and a plurality of spaced apart chip bodies. The connecting portion is connected to the peripheral end portion and is spaced apart from the chip bodies by a tab-accommodating space. The breaking line has a plurality of connecting tabs that are spaced apart from one another and that are disposed in the tab-accommodating space. Each of the connecting tabs interconnects the connecting portion and a respective one of the chip bodies. The patterned wafer is made from a magnetic material, including a coil, however the prior art of record does not discloses the specific configuration of the claimed coil component comprising: a coil conductor including a plurality of conductor patterns; a magnetic laminate formed of a plurality of first magnetic layers and a plurality of second magnetic layers stacked together in a lamination direction, the plurality of first magnetic layers being disposed between the plurality of conductor patterns and containing first soft magnetic metal particles having a first average particle size, the plurality of second magnetic layers being disposed around the plurality of conductor patterns between the plurality of first magnetic layers and containing second soft magnetic metal particles having a second average particle size, the second average particle size being larger than the first average particle size; a first external electrode disposed on a first end surface of the magnetic laminate and connected to one end of the coil conductor; and a second external electrode disposed on a second end surface of the magnetic laminate and connected to the other end of the coil conductor, the second end surface being opposed to the first end surface, wherein the plurality of first magnetic layers project outward from the plurality of second magnetic layers in a planar direction perpendicular to the lamination direction, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-14, which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding independent claim 15, Hsiao et al (US 2016/0379745 A1) was the closest prior art of record, Hsiao et al discloses A magnetic patterned wafer used for production of magnetic-core-inductor chip bodies includes a peripheral end portion and at least one core chip unit that including a connecting portion, a breaking line, and a plurality of spaced apart chip bodies. The connecting portion is connected to the peripheral end portion and is spaced apart from the chip bodies by a tab-accommodating space. The breaking line has a plurality of connecting tabs that are spaced apart from one another and that are disposed in the tab-accommodating space. Each of the connecting tabs interconnects the connecting portion and a respective one of the chip bodies. The patterned wafer is made from a magnetic material, including a coil, however the prior art of record does not discloses the specific method configuration of the claimed method of producing a coil component, comprising: preparing a plurality of magnetic sheets containing first soft magnetic metal particles having a first average particle size; providing a conductor pattern on each of the plurality of magnetic sheets; providing a magnetic film on each of the plurality of magnetic sheets to obtain a plurality of composite sheets, the magnetic film containing second soft magnetic metal particles having a second average particle size that is larger than the first average particle size; stacking together the plurality of composite sheets in a lamination direction to form a body laminate; firing the body laminate to obtain a fired laminate; dicing the fired laminate to obtain a chip laminate; polishing a first end surface and a second end surface of the chip laminate, the first end surface extending along the lamination direction, the second end surface being opposed to the first end surface; providing a first external electrode on the first end surface polished; and providing a second external electrode on the second end surface polished, as currently claimed in the particular method arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claim 16 which depends on claim 15, this claim is allowable for at least the same reasons given for claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsiao et al (US 2016/0380041 A1) discloses a device that has a chip body  having a circuit-forming surface that is formed with a recess. A functional layered structure is formed on the chip body, and includes a conductive layer having a portion that covers the circuit-forming surface. A magnetic layer is placed within the recess, and is inductively coupled to the conductive layer for generating inductance. The conductive layer is in form of coil, and is placed around the chip body, where the chip body is made from Si-based material or metal, however does not discloses the claimed structure arrangement.
Harding (US 2002/0014942 A1) discloses Slot core inductors and transformers and methods for manufacturing same including using large scale flex circuitry manufacturing methods and machinery for providing two mating halves of a transformer winding. One winding is inserted into the slot of a slot core and one winding is located proximate to the exterior wall of the slot core. These respective halves are joined together using solder pads or the like to form continuous windings through the slot and around the slotted core, however does not discloses the claimed structure arrangement.
Dadafshar (US 2002/0070835 A1) discloses multi-layer and multi-functioning printed circuit board (PCB) defines a magnetic component formed using planar technology and multiple PCBs, each having four or six layers and each including a single winding. One set of windings is configured as an inductor and a second set of windings is configured as a transformer. The PCBs are stacked in an offset arrangement such that pins connecting one set of windings on a PCB or PCBs to a main circuit board do not penetrate the PCB or PCBs including another set of windings. The invention is configured to function both as an inductor and a transformer, however does not discloses the claimed structure arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836